DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of the preliminary amendment filed on 12/4/2019.  Accordingly, Claims 1-9 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/28/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Additionally, the abstract contains the phraseology “means.”   Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 A first deriving unit in at least claims 3 and 6;
A second deriving unit in at least claims 3 and 6;
Temperature measurement unit in at least claims 4 and 7;
Superheating degree deriving unit in at least claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A temperature measurement unit appears to be described as a temperature sensor on at least page 24 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Regarding Claims 3 and 6, the recitation of “...first deriving unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of deriving a pressure.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications on at least page 22 appear to relate the deriving unit as a ‘functional unit’ but the specifications is silent to what structure necessarily is defined as a functional unit.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claims 3 and 6, the recitation of “...second deriving unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of deriving a pressure.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications on at least page 22 appear to relate the deriving unit as a ‘functional unit’ but the specifications is silent to what structure necessarily is defined as a functional unit.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.


Regarding Claim 7, the recitation of “...superheating deriving unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of deriving a superheat.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications on at least page 40 appear to describe the function of deriving superheat but is silent to what structure necessarily performs the function.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...wherein the controller is configured to assess, before the valve is opened to supply the cooling heat exchanger with the refrigerant, whether or not the refrigerant flowing from the cooling heat exchanger toward the compressor comes into a wet state when the refrigerant is supplied to the cooling 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 3 and 6, the recitation of “…a first deriving unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “first deriving unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
However, changing the limitation to a controller will obviate the rejections above.

Regarding Claims 3 and 6, the recitation of “…a second deriving unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “second deriving unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.

However, changing the limitation to a controller will obviate the rejections above.

Regarding Claim 7, the recitation of “…a superheating deriving unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “superheating deriving unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
However, changing the limitation to a controller will obviate the rejections above.

Regarding Claim 5, the recitation of “...wherein the controller is configured to assess whether or not the refrigerant that is obtained after mixing the refrigerant flowing out of the cooling heat exchanger and the refrigerant returning from the utilization unit and that flows toward the compressor comes into the wet state when the refrigerant is supplied with the cooling heat exchanger, and is configured to determine whether or not to open the valve in accordance with an assessment result,” renders the claim unclear because the claim appears to state a problem solved or a result obtained without sufficient structure and or steps that define a clear indication of the scope of the subject matter covered by the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 7, the recitation of “...a superheating degree deriving unit configured to derive a degree of superheating of the refrigerant returning from the utilization unit, wherein the controller is configured to determine whether or not to open the valve also in accordance with the temperature and the degree of superheating,” renders the claim unclear because it is unclear how a superheating degree deriving unit can accomplish the recited function in and of itself.  In particular, the claim fails to recite the entirety of the particular structure need to perform the recited structure....particularly where Applicant has disclosed on at least page 40 the superheating degree deriving unit in conjunction with measurements from temperature sensors as being critical to performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker et al. (US2013/0255932) in view of Sakazume et al. (JPH01266471A).

Regarding Claim 1, Doepker teaches a refrigeration apparatus [fig 1] comprising: a heat source unit [10] including a compressor [32] configured to compress a refrigerant [0030], a main heat exchanger [22] configured to cause heat exchange between the refrigerant and a heat source [0029], a casing [at least the casing at fig 1] accommodating the compressor [32] and the main heat exchanger [22; fig 1], a cooling heat exchanger [36] supplied with the refrigerant and configured to cool an interior of the casing [0033], and a valve [66] configured to switch to supply or not to supply the cooling heat exchanger with the refrigerant [0033]; a utilization unit including a utilization heat exchanger [78], the utilization unit and the heat source unit constituting a refrigerant circuit [0035; fig 4]; and a controller [50] configured to control to open or close the valve [66; 0033]. Doepker does not explicitly teach wherein the controller is configured to assess, before the valve is opened to supply the cooling heat exchanger with the refrigerant, whether or not the refrigerant flowing from the cooling heat exchanger toward the compressor comes into a wet state when the refrigerant is supplied to the cooling heat exchanger, and is configured to determine whether or not to open the valve in accordance with an assessment result.
However, Sakazume teaches a refrigerator [fig 1] that assesses, before a valve [15] is opened to supply a cooling heat exchanger [9] with refrigerant, whether or not the refrigerant flowing from the cooling heat exchanger toward a compressor [1] comes into a wet state when the refrigerant is supplied to the cooling heat exchanger, and 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Doepker to  have wherein the controller is configured to assess, before the valve is opened to supply the cooling heat exchanger with the refrigerant, whether or not the refrigerant flowing from the cooling heat exchanger toward the compressor comes into a wet state when the refrigerant is supplied to the cooling heat exchanger, and is configured to determine whether or not to open the valve in accordance with an assessment result in view of the teachings of Sakazume in order to solve the problem of a wet condition possibly occurring in the system.

Regarding Claim 2, Doepker, as modified, teaches the invention of Claim 1 above and Sakazume teaches wherein the controller is configured to assess whether or not the refrigerant supplied to the cooling heat exchanger entirely comes into a gaseous state immediately after flowing out of the cooling heat exchanger, and is configured to determines whether or not to open the valve in accordance with an assessment result [As modified above, see the rejection of Claim 1 above for detailed discussion].

Regarding Claim 4, Doepker, as modified, teaches the invention of Claim 3 above and Sakazume teaches a temperature measurement unit (Ta) configured to measure temperature in the casing, wherein the controller is configured to determine whether or not to open the valve also in accordance with the temperature [As modified 

Regarding Claim 5, Doepker, as modified, teaches the invention of Claim 1 above and Sakazume teaches where the controller is configured to assess whether or not the refrigerant that is obtained after mixing the refrigerant flowing out of the cooling heat exchanger and the refrigerant returning from the utilization unit and that flows toward the compressor comes into the wet state when the refrigerant is supplied with the cooling heat exchanger, and is configured to determine whether or not to open the valve in accordance with an assessment result [As modified above, see the rejection of Claim 1 above for detailed discussion. See also Sakazume at page 2 where a temperature sensor measures a compressor temperature].

Regarding Claim 8, Doepker, as modified, teaches the invention of Claim 1 above and Doepker teaches wherein the cooling heat exchanger [36] is disposed on a pipe [64] connecting a pipe [72] connecting between the main heat exchanger [22] and the utilization heat exchanger [78] and a suction pipe [38] of the compressor [fig 4].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker et al. (US2013/0255932) and Sakazume et al. (JPH01266471A) as applied to claim 1 above, and further in view of Honda et al. (US2008/0236189).

Regarding Claim 9, Doepker, as modified, teaches the invention of Claim 9 above but does not explicitly teach where the heat source is water.
However, Honda teaches an air conditioner [0001; fig 1] having where a heat source is water [0087; where a heat source to heat exchanger 23 is water supplied to at 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Doepker to have where the heat source is water in view of the teachings of Honda in order to provide effective heat exchange.

Allowable Subject Matter
Claims 3, 6 and 7 are cited for containing allowable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/481265.  In particular, Application 265 teaches a heat source unit having a compressor and a cooling heat exchanger where the cooling heat exchanger is supplied refrigerant via a valve and the valve is controlled by a controller receiving signals from a temperature sensor.  The instant application claims a similar control but does not claim how the control is actually done, but it would have been obvious to one skilled in the art to perform the control using parameters of a refrigeration system i.e. temperature or pressure. 
This is a provisional nonstatutory double patenting rejection.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koike et al. (US2018/0328639), cited to teach a cooling heat exchanger and control;
Dube’ (US5603222), cited for teachings of an oil cooling heat exchanger;
Margotti et al. (US9194619), cited to teach a cooling heat exchanger and control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763